PER CURIAM.
AFFIRMED. See Atwell v. State, 128 So.3d 167 (Fla. 4th DCA 2013) (“Appellant was not sentenced to life without the possibility of parole for his murder conviction. The sentencing scheme in place at the time of appellant’s offense did not require a mandatory sentence of life without parole for the murder. Miller [v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012)] is inapplicable, and appellant would not be entitled to relief even if Miller applies retroactively.”) (emphasis in original), review granted, 160 So.3d 892 (Fla.2014).
WOLF, THOMAS, and KELSEY, JJ., concur.